Case 4:20-cv-10069-JLK Document 22 Entered on FLSD Docket 12/17/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO: 4-20-cv-10069-JLK / Becerra


 GERARDO FERNANDEZ and
 KORNPHAT HILDEBRANT,

                 Plaintiffs,
         v.

 THAI ISLAND RESTAURANT, LLC, a
 Florida limited liability company, and PHEN
 P. FUTTERMAN,

              Defendants.
 ____________________________________________/

     NOTICE OF DISCOVERY TELEPHONIC HEARING BEFORE UNITED STATES
                 MAGISTRATE JUDGE JACQUELINE BECERRA

         The Plaintiffs notify the parties that United States Magistrate Judge Jacqueline Becerra
 will hold a hearing on the Court’s discovery calendar for December 22, 2020 at 1:00 p.m.
 Specifically, the Plaintiff is requesting the Court address the following discovery issues:
     a. Deficiencies in Defendant, Thai Island Restaurant, LLC’s Amended Response to First Set
         of Interrogatories (the Interrogatories and Responses thereto are attached as Exhibit A
         and Exhibit B).        Specifically, the Plaintiff seeks to compel better responses to
         Interrogatory #’s 2, 4, 5, 6 and 7.


     b. Deficiencies in Defendant, Thai Island Restaurant, LLC’s Response to Plaintiff’s First
         Request for Production. The Request for Production is attached as Exhibit C and Thai
         Island Restaurant, LLC’s Response to Request for Production is attached as Exhibit D.
         Specifically, the Plaintiff seeks to compel RFP #’s 1, 2, 26 and 27.



     The Parties should attend the hearing telephonically by calling 1-866-390-1828; the

 access code number is 2046890 followed by the # sign.
Case 4:20-cv-10069-JLK Document 22 Entered on FLSD Docket 12/17/2020 Page 2 of 2




                                               Respectfully submitted,

                                               s/. Peter Bober, Esq.
                                               FBN: 0122955
                                               Peter@boberlaw.com
                                               BOBER & BOBER, P.A.
                                               2699 Stirling Road, Suite A-304
                                               Hollywood, FL 33312
                                               Tel: (954) 922-2298
                                               Fax: (954) 922-5455
                                               Attorneys for Plaintiff

                               CERTIFICATE OF GOOD FAITH
        Pursuant to Fed.R.Civ.P. 26(c) and Local Rule 7.1A(3)(a), counsel for Plaintiffs certifies
 that he in good faith contacted opposing counsel by email and telephone to address the
 Defendants’ discovery responses.      The Plaintiff contacted Defendants promptly about the
 discovery issues on the same day responses were served (October 1, 2020). The Plaintiff spent
 numerous weeks attempting obtain supplemental discovery, however, deficiencies continued
 remain. The Defendants, ultimately, agreed to supplement their discovery responses by
 November 11, 2020.          On November 11, 2020, Thai Island finally supplemented its
 interrogatories, but it did not supplement its response to Request for Production.
        The supplemental interrogatory responses remained deficient and failed to address
 Plaintiff’s concerns. In a continued effort to narrow the issues, the undersigned contacted
 defense counsel on December 11, 2020 in writing, again
        Also, on December 11, 2020, the Plaintiff sent correspondence in writing to the defense
 counsel in an effort to resolve the discovery issues and obviate the need for a discovery hearing.
 Notwithstanding, no further supplementation has been made (or promised) by the Defendants.


                                               s/. Peter Bober
                                               Fla. Bar. No. 0122955




                                                  2
